DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on November 29, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, and 13. 
Claims 1-3, 7, 8, 10-18, 20, and 24-25 remain pending in the application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, 8, 10-12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Nishida et al (US 2009/0185115 A1) in view of the US patent application publication by Okumoto et al (US 2013/0003008 A1), US patent application publication by Byun et al (US 2014/0354924 A1).  
Claim 1 has been amended to necessitate the new grounds of rejection.  
Nishida et al teaches a liquid crystal display device that is comprised of a first substrate (20, Figure 1) having a first surface comprising a display area (1) and a non-display area (2) disposed outside of the display area wherein the display area comprises a plurality of pixels.  Nishida et al teaches that the display device is also comprised of a plurality of color filters (23-21) disposed on the first surface of the first substrate wherein the color filter is comprised of first, second and third color filters (B-blue, G-green and R-red) corresponding to the pixels and disposed in the display area (1), and a fourth color filter (corresponding to same color layer as color filter layer 22) disposed in the non-display area (2), which is disconnected from the first, second and third color filters and a fifth color filter (corresponding to same color layer as color filter layer 21) covering the fourth color filter and continuously extending from the first color filter, (i.e. the fifth color filter contacts the first color filter, please see Figure 1).   The display device is also comprised of an overcoat layer (24) continuously disposed over the display area and the non-display area and covering the color filters, (please Figure 1).  
This reference has met all the limitations of the claim.  It however does not teach explicitly that the first color filter and the fifth color filter are configured to filter light of the same color.  Okumoto et al in the same field of endeavor teaches a liquid crystal display panel with color filter wherein the a fifth color filter (such as green color filter 14G, Figure 4) covering the fourth color filter (14R) that is continuously extended to the color filter (10G) such that the fifth color filter (14G) and the first color filter (10G) are configured to filter light of the same color.  It would then have been obvious to one skilled in the art to apply the teachings of Okumoto et al to have the alternative design for the color filter of the display and non-display areas since this modification is an obvious matter of design choice to one skilled in the art to achieve the same color filtering function for the liquid crystal display device.  
These references further do not teach explicitly that the overcoat layer (24, Nishida et al) is an organic film.  Nishida et al teaches that the overcoat layer may comprise a first portion and a second portion that overlaps both the fifth color filter and the fourth color filter wherein the top surface of the first portion and the top surface of the second portion are substantially flat, (please see Figure 1).  The overcoat also comprises a third portion between the first and second portion that overlaps the fifth color filter and does not overlap the fourth color filter.  These references however do not teach explicitly that the top surface of the third portion is inclined with respect to the direction normal to a top surface of the first substrate.  
Byun et al in the same field of endeavor teaches a liquid crystal display device that is comprised of a planarization layer (155, Figure 4A) that covers color filters in the display and non-display areas, wherein the planarization layer comprises an organic material, (please see paragraph [0068]).  Byun et al also teaches that the organic layer (155) is conformed to the color filters layers in the display and non-display areas wherein it comprises a first portion disposed on the display area, a second portion disposed on the non-display area and overlaps the filter layers (B/R) of the non-display area and a third portion between the first portion and the second portion.  Byun et al teaches that the top surface of the third portion of the organic film (155) is inclined with respect to a direction normal to a top surface of the first substrate.  It would then have been obvious to apply the teachings of Byun et al to modify the overcoat layer (24) of Nishida et al to make it comprises commonly known organic material and to have the overcoat or organic film layer to cover the display and non-display areas with first, second and third inclined top surface that is overlapped with the fifth color filter and is not overlapped with the fourth color filter, for the benefit of making the overcoat layer made by art well known organic material and to have the overcoat layer conforms with the filter layers in the display and non-display areas to provide an alternative design for the liquid crystal display device.  As shown in Figure 4A of Byun et al the top surface of the first portion is disposed at a lower elevation than the top surface of the second portion.  
Claim 1 has been amended to include the phrase “the organic film directly contacts an upper surface of the fifth color filter throughout the non-display area”.  Byun et al teaches that the organic layer (155, Figure 4A) is in directly contacting an upper surface of the fifth color filter (“B”) throughout the non-display area.  In light of the fifth color filter (14G, Figure 4) taught by Okumoto et al, the organic film (155) of Byun et al may be in directly contacting an upper surface of the fifth color filter throughout the non-display area, wherein the fifth color filter covering the fourth color filter and continuously extending from the first color filter, (14G, Figure 4 of Okumoto et al).  
With regard to claim 2, Nishida et al teaches the fourth color filter and the fourth color filter is spaced apart from the display area, (please see Figures 1 and 4).  
With regard to claim 3, Nishida et al teaches the first, second and third color filters (23-21, Figure 1) are sequentially disposed adjacent to the non-display area.  A first distance from a boundary between the first and second color filters to the fourth color filter may be defined.  Nishida et al also discloses that a first distance from a boundary between the first and second color filters to the fourth color filter is greater than a second distance from the boundary between the first and second color filters to a boundary between the second and third color filters, (please see Figure 1).  

With regard to claim 8, Nishida et al teaches that the fourth color filter is a green color filter and the fifth color filter is red color filters.  Okumoto et al teaches that the fourth color filter is a red color filter (14R) and the fifth color filter and the first color filter are green color filter (14G).   Although these references do not show explicitly that the firth and the first color filter is alternatively as of blue color filter, such modification is considered obvious matters of design choice to one skilled in the art to achieve the same color filter function.  
With regard to claims 10 and 11, Okumoto et al teaches that the liquid crystal display device further comprises a gate line (21, Figure 4A) and drain wire (22) that are disposed on the first substrate (11), wherein the gate line is spaced apart from the display area.  This reference however does not teaches explicitly that the gate line is formed by a metal layer.  As demonstrated by the teachings of Byun et al, gate line in the display device is typically made by metal material, (please see paragraphs [0088] to [0089]).  It would then have been obvious to apply the teachings of Byun et al to use art well known metallic material to form the gate line.  
With regard to claim 12, Nishida et al teaches that the first, second and third color filters (21-23) are repeatedly arranged to correspond to the pixels.  
With regard to claim 24, Byun et al teaches that the third portion of the organic film layer (i.e. the inclined portion of the organic layer 155, Figure 4A) has greater thickness among the first to third portions.   

Claims 13-18, 20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Nishida et al (US 2009/0185115 A1) in view of the US patent application publication by Okumoto et al (US 2013/0003008 A1) and US patent application publication by Byun et al (US 2014/0354924 A1).  
Claim 13 has been amended to necessitate the new grounds of rejection.  
Nishida et al teaches a liquid crystal display device that is comprised of a first substrate (20, Figure 1) having a first surface comprising a display area (1) and a non-display area (2) disposed outside of the display area wherein the display area comprises a plurality of pixels.  Nishida et al teaches that the display device is also comprised of a plurality of color filters (23-21) disposed on the first surface of the first substrate wherein the color filter is comprised of first, second and third color filters (B-blue, G-green and R-red) corresponding to the pixels and disposed in the display area (1), and a fourth color filter (corresponding to the same color filter layer as 22) disposed in the non-display area (2) and a fifth color filter (corresponding to the same color filter layer as 21) disposed on the fourth color filter, (please see Figure 1).  The fourth color filter is disconnected from the first, second and third color filters and the fifth color filter covering the fourth color filter and continuously extending from (read as contacting the first color filter 23 in the display area).  Nishida et al further teaches to include an overcoat layer (24) that is continuously disposed over the display area and non-display area and covering the color filters, (please see Figure 1).  
This reference has met all the limitations of the claims.  It however does not teach explicitly to include a metal layer disposed between the first substrate and the color filters and the metal layer is disposed below the fourth color filter and is spaced apart from the display area.  Okumoto et al in the same field of endeavor teaches a liquid crystal display device that is comprised of a non-display area with a fourth color filter (14R) and a fifth color filter (14G, Figure 4) wherein a gate line (21) is disposed between the first substrate (11, Figure 4) and color Byun et al typically comprises metal material, (please see paragraph [0089]).  It would then have been obvious to apply the teachings of Okumoto et al and Byun et al to further include metal layer gate lines in the liquid crystal display device to facilitate the display device.  
Nishida et al further does not teach explicitly that the first color filter and the fifth color filter are configured to filter light of the same color.  Okumoto et al in the same field of endeavor teaches a liquid crystal display panel with color filter wherein the a fifth color filter (such as green color filter 14G, Figure 4) covering the fourth color filter (14R) that is continuously extended to the color filter (10G) such that the fifth color filter (14G) and the first color filter (10G) are configured to filter light of the same color.  It would then have been obvious to one skilled in the art to apply the teachings of Okumoto et al to have the alternative design for the color filter of the display and non-display areas since this modification is an obvious matter of design choice to one skilled in the art to achieve the same color filtering function for the liquid crystal display device.  
 Nishida et al teaches that the overcoat layer may comprise a first portion and a second portion, that overlaps both the fifth color filter and the fourth color filter, wherein the top surface of the first portion and the top surface of the second portion are substantially flat, (please see Figure 1).  The overcoat also comprises a third portion between the first and second portion that overlaps the fifth color filter and does not overlap the fourth color filter.  Nishida et al however does not teach explicitly that the overcoat layer (24) is an organic film.  Nishida et al also does not teach explicitly that the top surface of the third portion is inclined with respect to the  direction normal to a top surface of the first substrate.  
Byun et al in the same field of endeavor teaches a liquid crystal display device that is comprised of a planarization layer (155, Figure 4A) that covers color filters in the display and non-display areas, wherein the planarization layer comprises an organic material, (please see paragraph [0068]).  Byun et al also teaches that the organic layer (155) is conformed to the color filters layers in the display and non-display areas wherein it comprises a first portion disposed on the display area, a second portion disposed on the non-display area and overlaps the filter layers (B/R) of the non-display area and a third portion between the first portion and the second portion.  Byun et al teaches that the top surface of the third portion of the organic film (155) is inclined with respect to a direction normal to a top surface of the first substrate.  It would then have been obvious to apply the teachings of Byun et al to modify the overcoat layer (24) of Nishida et al to make it comprises commonly known organic material and to have the overcoat or organic film layer to cover the display and non-display areas with first, second and third portion wherein the third portion having an inclined top surface that is overlapped with the fifth color filter and is not overlapped with the fourth color filter, for the benefit of making the overcoat layer made by art well known organic material and to have the overcoat layer conforms with the filer layers in the display and non-display areas to provide an alternative design for the liquid crystal display device.  As shown in Figure 4A of Byun et al the top surface of the first portion is disposed at a lower elevation than the top surface of the second portion.  
Claim 13 has been amended to include the phrase “the organic film directly contacts an upper surface of the fifth color filter throughout the non-display area”.  Byun et al teaches that the organic layer (155, Figure 4A) is in directly contacting an upper surface of the fifth color filter (“B”) throughout the non-display area.  In light of the fifth color filter (14G, Figure 4) taught by Okumoto et al, the organic film (155) of Byun et al may be in directly contacting an 
With regard to claim 14, Nishida et al in light of Okumoto et al and Byun et al teach that the metal layer comprise gate metal or gate line, (21, Figure 4 of Okumoto et al and 108. Figure 4A of Byun et al).  
With regard to claim 15, Nishida et al in light of Okumoto et al and Byun et al teach that the gate line or metal layer (21, Figure 4 of Okumoto et al) is spaced apparat from one of the first, second and third filters adjacent to the non-display area, (please see Figure 4 of Okumoto et al).  
With regard to claim 16, Nishida et al teaches the first, second and third color filters (23-21, Figure 1) are sequentially disposed adjacent to the non-display area.  In light of Okumoto et al and Byun et al, the metal layer is disposed in the non-display area, (21, Figure 4 of Okumoto et al).  In light of Okumoto et al and Nishida et al, the distance from a boundary between the first and second color filters to the metal layer is greater than a distance from the boundary between the first and second color filters to a boundary between the second and third color filters.  
With regard to claim 17, Nishida et al teaches the first, second and third color filters (23-21, Figure 1) are sequentially disposed adjacent to the non-display area (2).  A first distance from a boundary between the first and second color filters to the fourth color filter may be defined.  Nishida et al teaches that a first distance from a boundary between the first and second color filters to the fourth color filter is greater than a second distance from the boundary between the first and second color filters to a boundary between the second and third color filters.  Although this reference does not teach alternatively that a distance from a boundary between the first and same as a distance from the boundary between the first and second color filters to a boundary between the second and third color filters, such modification is considered to be an obvious matters of design choice since whether the first distance is greater or the same as the second distance, the display device functions the same.  
With regard to claim 18, Nishida et al teaches the fourth color filter (corresponding to the same filter layer as 22) is spaced apparat from the display area (1, Figure 1).  
With regard to claim 20, Nishida et al teaches that the first, second and third color filters (23-21) are repeatedly arranged to correspond to the pixels.  
With regard to claim 25, Byun et al teaches that the third portion of the organic film layer (i.e. the inclined portion of the organic layer 155, Figure 4A) has greater thickness among the first to third portions.   

Response to Arguments
Applicant's arguments filed on June 1, 2021 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and are rejected for the reasons stated above.  Applicant’s arguments are mainly drawn to newly amended and newly added claims that have been fully addressed in the reasons for rejection stated above.  
In response to applicant’s arguments, the applicant is respectfully noted that organic film is a typical component for a display with color filter, whether it is in direct contacting of the color filter of a display area or non-display area are considered to be obvious designs to one skilled in the art and really do not provide any novel limitations.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/           	Primary Examiner, Art Unit 2872